DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noritoshi et al (JPS6260113A).
Regarding claim 1, Noritoshi teaches a magnetic head comprising an iron based Fe – Co -Si alloy in which Co is present in an amount of 10 to 24 wt.% ([0001] p1 of 5) (comprising iron and cobalt as main components and may include 1 to 25 wt.% Rh, Pd, Ag, Os, Ir, Pt and Au, dramatically improving corrosion resistance with almost no degradation of magnetic properties ([0001] p1-2 of 5). 
Although Noritoshi does not teach an example specifically with platinum, gold or iridium, because Noritoshi specifically names Ir, Pt and Au among a limited number of possible additions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose any one or 
   Regarding claims 2-10, Noritoshi teaches all the limitations of claim 1 and further teaches the inclusion of 10 – 24 wt.% Co and at least 1 of elements including Ir, Pt and Au in an wt. percentage of from 1 to 25 wt.%. 
Noritoshi does not expressly teach the exact atomic percentages of cobalt, platinum gold and iridium as claimed in claims 2-10.
However, the weight percent amounts of each of the elements significantly overlaps the claimed atomic percentages rendering obvious any of: the use of an atomic  composition ratio of cobalt is equal to or more than 10 atomic percent and equal to or less than 90 atomic percent as in claim 2, equal to or less than 6 atomic percent of platinum as in claim 3, or equal to or less than 4.4 atomic percent of gold as in claim 4; or equal to or less than 5.8 atomic percent of iridium as in claim 5; or at least two of platinum, gold, and iridium, each in amount of equal to or more than 0.1 atomic percent as in claim 6 and additionally, at least two of platinum, gold, and iridium, each in amount of equal to or more than 0.1 atomic percent as in claim 6 with equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of platinum and equal to or more than 0.1 atomic percent and equal to or less than 5 atomic percent of gold as in claim 7, or equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of platinum and equal to or more than 0.1 atomic percent and equal to or less than 6 atomic percent of iridium as in claim 8, equal to or more than 0.1 atomic percent and equal to or less than 5 atomic percent of gold and equal to or more than 0.1 atomic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784